Citation Nr: 1018589	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  08-22 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active military service from October 1979 to 
October 1982, and service in the Florida Army National Guard 
from November 1982 to April 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in July 2009 for further development.  


FINDING OF FACT

Tinnitus was not manifested during the Veteran's active duty 
service or for many years after service, nor is it otherwise 
related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated September 2007.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran an 
examination in November 2009, obtained a medical opinion as 
to the etiology of the disability, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims 
file; and the appellant has not contended otherwise.  

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he was a lineman at Fort Stewart 
and that while in Germany, he had considerable exposure to 
noise from small and heavy weapons, to include howitzers.  He 
stated that he has not had any exposure to excessive noise 
since service.  

The Board notes that the Veteran's DD 214 shows that his 
military occupational specialty (MOS) was tactical wire 
specialist.  The service treatment records, including his 
October 1982 discharge examination, show no complaints or 
findings attributed to tinnitus.  In an October 1982 Report 
of Medical History (completed by the Veteran in conjunction 
with his separation examination), he indicated (by checked 
box) that he did not have any hearing loss or ear trouble.     

The Veteran underwent a July 1987 periodic examination while 
in the National Guard.  Once again, there were no findings of 
hearing loss or tinnitus, nor any indications that the 
Veteran made any complaints of such.  

An August 2007 outpatient treatment report reflects that the 
Veteran complained of tinnitus in his left ear that he 
attributed to service.  A November 2008 treatment 


report reflects that the Veteran complained of ringing is in 
both ears and an increase in the ringing previously noted in 
the left ear.  Neither examiner rendered an opinion regarding 
the etiology of the tinnitus.  

The Veteran underwent a VA examination in November 2009.  The 
claims file was reviewed in conjunction with the examination.  
The examiner noted the November 2008 finding of moderately 
severe hearing loss at 8000 hertz.  The Veteran reported that 
he has had no recreational excessive noise exposure.  He 
stated that he first noticed tinnitus in his left ear in 
2000; and that he noticed it in his right ear within the past 
year.  The tinnitus is constant; but does not interfere with 
sleep.  

The audiological examination confirmed normal hearing with 
the exception of moderate to moderately severe hearing loss 
at 8000 hertz.  The examiner stated that the loss of hearing 
at 8000 hertz could be the stimulus for the Veteran's 
subjective tinnitus.  She noted that screening at that 
frequency did not take place during service.  As such, there 
is no means by which to determine when the hearing loss 
occurred.  In any case, the examiner opined that because the 
Veteran's reported tinnitus did not occur until approximately 
2000 (in the left ear) and 2008 (in the right ear), it is 
unlikely that it is due to service.  

Thereafter, the Veteran informed VA that he was only guessing 
when he dated the onset of tinnitus to 2000.  He explained 
that his tinnitus originated either from noise exposure or 
from blows to the head in service. He asserted that he had no 
significant noise exposure after service.

Although the Veteran now contends that he does not remember 
the exact onset of his tinnitus, he does not specifically 
contend that he noticed in service or even during his service 
with the National Guard.  The salient point is that the 
Veteran has not offered evidence of tinnitus in service or 
continuity of symptoms since service.  He alleges that his 
current tinnitus is nevertheless due to noise exposure in 
service, or two head trauma in service and once during his 
service in the National Guard.  His account was considered by 
the November 2009 examiner, however, who concluded that the 
tinnitus was not in fact etiologically related to service.  
The examiner's opinion is supported by the evidence showing 
no reference to tinnitus until many years after service.  

The Veteran himself attempts to link his tinnitus to service.  
Although tinnitus is arguably a disease capable of lay 
opinion as to etiology (although this is questionable where 
the matter involves determining whether an event in service 
could cause symptoms beginning years later), see Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), in this case the 
Board finds that the probative value of any such lay opinion 
is outweighed by that of the November 2009 examiner, who 
clearly has more education, training and experience in 
evaluating the nature and etiology of hearing disorders.  

The lack of any post-service treatment records for decades 
after service is probative to the issue of chronic 
disability.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000). 

The Board finds that in the absence of any findings in the 
service treatment records or for decades after service (and 
years after he left the National Guard), and with the more 
probative evidence as to etiology indicating that no link 
between tinnitus and service exists, the preponderance of the 
evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for tinnitus must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).





	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


